201 F.Supp.2d 145 (2002)
Elouise Pepion COBELL, et al., Plaintiffs,
v.
Gale NORTON, Secretary of the Interior, et al., Defendants.
No. CIV.A. 96-1285(RCL).
United States District Court, District of Columbia.
May 17, 2002.
*146 Keith M. Harper, Lorna K. Babby, Dennis Marc Gingold, Washington, DC, Elliot H. Levitas, Kilpatrick Stockton, LLP, Washington, DC, for Plaintiffs.
Robert D. Luskin, Patton Boggs, L.L.P., Tom C. Clark, U.S. Department of Justice, Land & Natural Resources Division, Brian L. Ferrell, Andrew M. Eschen, U.S. Department of Justice, Charles Walter Findlay, III, Sarah D. Himmelhoch, Sandra Marguerite Schraibman, U.S. Department of Justice, Federal Programs Branch, Edith R. Blackwell, Washington, DC, John Charles Cruden, U.S. Department of Justice, Environment & Natural Resources Division, Annandale, VA, Lewis Steven Wiener, Sutherland, Asbill & Brennan, L.L.P., Mark E. Nagle, Robert Craig Lawrence, Scott Sutherland Harris, U.S. Attorney's Office, J. Christopher Kohn, U.S. Department of Justicee Commercial Litigation Branch, John Most, U.S. Department of Justice, Environment & Natural Resources Division, Jo-Ann Shyloski, Barry Weiner, Washington, DC, Terry M. Petrie, U.S. Department of Justice ENRD, General Litigation, Denver, CO, Seth Brandon Shapiro, U.S. Department of Justice Civil Division, Sandra Peavler Spooner, Peter Blaze Miller, Cynthia L. Alexander, Mathew J. Fader, U.S. Department of Justice, Commercial Litigation Branch, John Stemplewicz, U.S. Department of Justice, Amalia D. Kessler, U.S. Department of Justice, Commercial Litigation Branch, Dodge Wells, Department of Justice, Commercial Litigation Branch, Tracy Lyle Hilmer, U.S. Department of Justice Civil Division, Herbert Lawrence Fenster, McKenna & Cuneo, LLP, Elizabeth Wallace Fleming, Preston, Gates, Ellis & Rouvelas Meeds, B. Michael Rauh, Manatt, Phelps & Phillips, L.L.P., Washington, DC, for Defendants.
Lawrence H. Wechsler, Janis, Schuelke & Wechsler, Washington, DC, Donald Michael Barnes, Seyfarth Shaw, Washington, DC, David Booth Beers, Shea & Gardner, Washington, DC, William Aaron Dobrovir, Warrenton, VA, Pamela J. Marple, Manatt, Phelps & Phillips, L.L.P., Timothy Patrick Garren, U.S. Department of Justice Civil Rights Division, Erik Lloyd Kitchen, Steptoe & Johnson, L.L.P., Martha Purcell Rogers, Ober, Kaler, Grimes & Shriver, Michael R. Bromwich, Fried, Frank, Harris, Shriver & Jacobson, Amy Berman Jackson, Trout & Richards, P.L.L.C., Roger Eric Zuckerman, Zuckerman, Spaeder, Goldstein, Taylor & Kolker, L.L.P., Kathleen Elizabeth Voelker, Stephen M. Byers, Crowell & Moring, L.L.P., Leslie B. Kiernan, Zuckerman, Spaeder, Goldstein, Taylor & Kolker, L.L.P., L. Barrett Boss, Asbill, Junkin, Moffitt & Boss, Chartered, Plato Cacheris, Sydney Jean Hoffmann, John Francis Hundley, The Law Offices of Plato Cacheris, Barbara Ann Van Gelder, Wiley, Rein & Fielding, William Holt Briggs, Jr., Laura C. Zimmitti, Ross, Dixon & Bell, LLP, Thomas Edward Wilson, Berliner, Corcoran *147 & Rowe, L.L.P., Mary Lou Soller, Miller & Chevalier, Chartered, Jeffrey David Robinson, Melissa Heitmann McNiven, Baach, Robinson & Lewis, Dwight Phillip Bostwick, Washington, DC, Larry Allen Nathans, Bennett & Nathans, L.L.P., Baltimore, MD, John Kenneth Zwerling, Zwerling & Kemler, P.C., Lisa Bondareff Kemler, Werling & Kemler, P.C., Alexandria, VA, Russell David Duncan, Lisa Ann Freiman Fishberg, Coburn & Schertler, Washington, DC, E. Lawrence Barcella, Jr., Paul, Hastings, Janofsky & Walker, L.L.P., David Sidney Krakoff, Alessio D. Evangelista, Beveridge & Diamond, P.C., Michael D. Goodstein, Resolution Law Group, PC, Washington, DC, Bradley Stuart Lui, Morrison & Foerster, LLP, McLean, VA, Stanley M. Brand, Andrew Dewald Herman, Brand & Frulla, P.C., Marshall L. Matz, Olsson, Frank & Weeda, P.C., Jefferson McClure Gray, Arent, Fox, Kintner, Plotkin & Kahn, Washington, DC, Emily M. Yinger, Hogan & Hartson, McLean, VA, William Leonard Gardner, Brian Michael Privor, Morgan, Lewis & Bockius, L.L.P., Washington, DC, for Non Parties.
Alan Lee Balaran, Washington, DC, for Special Master.
Jonathan K. Tycko, Gibson, Dunn & Crutcher, L.L.P., Richard lee Cys, Davis Wright Tremaine, Christopher B. Mead, London & Mead, Washington, DC, Nathaniel Davis Owens, Sr., Anniston, AL, Jill Elise Grant, Washington, DC, for Movants.
Albert Lee Bynum, Gadsden, AL, Pro se.
Albert Lee Bynum, Gadsden, AL, Pro se.

ORDER
LAMBERTH, District Judge.
Upon consideration of the plaintiffs' motion for a preliminary injunction to protect any individual Indian trust data, the opposition thereto, the reply, and the record herein, the plaintiffs' motion will be DENIED.
The Special Master's Emergency Report Regarding Proposed Relocation of Records to the Lee's Summit Federal Records Center, filed April 17, 2002, documents the slipshod and haphazard way in which the Interior Department continues to carry out its solemn trust responsibilities to the individual Indian plaintiffs in this case. The Court entered, and extended until today, a temporary restraining order at plaintiffs' request, to ensure protection of these trust records.
The Deputy Secretary of Interior has assured the Court that he will "make sure the Special Master is properly and timely informed" about retention and preservation of trust records, and that the Special Master will have "every opportunity to resolve concerns prior to the Department taking any irreversible actions."
Subsequent to the entry of the temporary restraining order, the Court directed the Special Master to make an unannounced emergency site visit to the Lee's Summit Federal Records Center in Missouri, to ascertain whether any Indian trust records already sent there have been destroyed. The Special Master has orally reported to the Court that no such records have been destroyed there, and that the Center has a moratorium in place to prevent such destruction at this time.
The Special Master reports that Associate Deputy Secretary James Cason is working closely and cooperatively with him on all these issues, and the Court will direct the Special Master to continue to monitor closely this matter to ensure that all trust records are properly preserved and protected, as this Court ordered in 1996.
*148 The defendants' complaint that the plaintiffs' proposed preliminary injunction order is "designed to undermine the effective operations of the Interior Department" would be laughable if it were not so sad and cynical. The Court has yet to see any "effective operations of the Interior Department" regarding these individual Indian trusts. It is therefore beyond the Court's comprehension how the defendants' operations could be undermined by virtually anything the plaintiffs could suggest. The record of this case suggests that "fixing the system" has gone so far in the wrong direction that the plaintiffs are worse off today than they were six years ago, when this case was filed, or even one year ago. Nevertheless, the Court is satisfied at this time that the Special Master can closely monitor the defendants' activities and seek further action by the Court if it is needed on an interim basis, until resolution of the pending contempt and receivership issues.
Accordingly, the plaintiffs' motion for preliminary injunction is DENIED.
SO ORDERED.